                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )       CASE NO. 1:18 CR 682

          Plaintiff                            )       HON. DAN A. POLSTER

-vs-                                           )
                                                       MOTION FOR APPOINTMENT
TAMIKO PARKER,                                 )       OF COUNSEL FOR APPEAL AND
                                                       TO PERMIT WITHDRAWL OF
          Defendant                            )       PRESENT CJA COUNSEL



          Now comes the Defendant, by and through the undersigned counsel and hereby moves

this Honorable court for an Order appointing different counsel for purposes of potential appeal

herein.

          As grounds herefor, the undersigned counsel submits:

   1. That counsel understands that the preferred practice is for CJA counsel to remain on the

          case for purposes of appeal. However, based upon post-sentencing discussions between

          the undersigned counsel and client, counsel believes that justice would best be served by

          appointment of new counsel for purposes of appeal.

   2. That this motion is made for the good of the case and in no way should be construed as to

          negatively reflect upon the defendant. The defendant has been advised of this motion and

          is in agreement herewith.

          WHEREFORE, the defendant prays that this Motion be granted.




                                                       Respectfully submitted,
                                                    /s/ Robert A. Dixon
                                                    ROBERT A. DIXON (#0022466)
                                                    4403 St. Clair Avenue
                                                    Cleveland, Ohio 44103
                                                    (216) 432-1992
                                                    (216) 881-3928 facsimile
                                                    Dixonlaws@aol.com

                                CERTIFICATE OF SERVICE

        This document was filed via the ECF system for the U.S. District Court for the Northern

District of Ohio and served upon all parties by operation of that system, this 3d day of October,

2020.

                                                    /s/ Robert A. Dixon
                                                    ROBERT A. DIXON (#0022466)
                                                    4403 St. Clair Avenue
                                                    Cleveland, Ohio 44113
                                                    Telephone: (216) 432-1992
                                                    Facsimile: (216) 881-3928
                                                    E-mail: dixonlaws@aol.com.

                                                    Attorney for Defendant
